Title: To Thomas Jefferson from William Carmichael, 3 November 1788
From: Carmichael, William
To: Jefferson, Thomas



Dear Sir
Sn. Lorenzo 3d Novr. 1788

I received the last week the inclosed letter for you from Morrocco, at the same time came to my hands the Ratification of our Treaty by the Emperor with a Letter for Congress of which I transmit you a copy of the Translation least Mr. Chiappe should not have done it. The Originals I forwarded to Congress as I was apprehensive of not having a speedy opportunity of sending the packet which was voluminous via France. The Emperor has also written Letters to the Bey of Tunis and Tripolie of which I also inclose a copy of the Translation. These Letters are expressed in the same terms and will do no harm if they do no good. It is reported that the Dey of Algiers is dead and succeeded by the Casnaga formerly Minister of the Marine with whom I have means of making overtures, should the time arrive, when it may be judged proper to turn our attention to that Quarter. This court has made its peace with Tunis I know not as yet the Conditions. On the 27th Ulto. The Infanta of Portugal Dona Vitoria Maria was delivered of a son and last night at near nine died of the Small Pox which disease manifested itself immediately after her delivery. She is to be buried this evening and I take the opportunity of the Cabinet Courier dispatched on this occasion to trouble you with this. The King appeared to be much aflicted to day, but continued his usual occupation of the Chase both morning and Evening. This Princess was much beloved by all those who approached or served her, Extremely Gentle Mild and Charitable and wholly occupied in pleasing  her Husband. Her filial tenderness and duty were remarkable and as She Continued sensible to the last Moment, Her last Expressions conformed with the Character above pourtrayed. I have just left the Portuguese Ambassador with whom I have the honor to be on an Intimate footing. He fears for the Queen her Mother of whom she was the favorite child. I have not time to add more than that I am with the highest Respect Your Excellencys Most Obedt. & Hble. Sert.,

Wm. Carmichael

